                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

ANGELA SERGENT as                                                          PLAINTIFFS
special co-personal representative
for the estate of Brenda Christopher,
ROBIN BALL as
special co-personal representative
for the estate of Brenda Christopher, and
SHIRLEY BUMPAS
individually and as special personal representative
for the estate of Christopher Bryant

v.                         CASE NO. 3:17-CV-00072-BSM

SUPERIOR OVERNIGHT SERVICES, INC, et al.                                 DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 25th day of January 2019.



                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
